DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the applicant’s amendment and reply filed on 11/11/2021.
Claims 1, 4, 5, 7, 9, 11-13, 16-19, 21, and 23 have been amended and are hereby entered.
Claims 1-23 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-5, 9-10, 12-14, 16-17, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is not directed to patent eligible subject matter. Based upon the consideration of all relevant factors with respect to the claims when taken individually and in combination, claims 1-5, 9-10, 12-14, 16-17, and 21-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
4.	Claims 1-5 and 9-10 are directed to a process which is one of the statutory categories of invention (Step 1: Yes).
1-5 and 9-10 are a method directed towards the abstract idea recited as follows: …enriching a plurality of messages…, ...each message of the plurality of messages is ingested at a vehicle state monitor…, …generating a contextual vehicle state…, …determining an ordered list of vehicle events…, …the ordered list of vehicle events is determined…, …determining at least one enrichment value…, …adding the at least one enrichment value…, …identifying at least one missing property, …identifying the plurality of predictive properties…, …determining the at least one missing property value…, …determining a probability…, and …detecting at least one violation… These are concepts that can reasonably be performed in the human mind, mental processes, and thus an abstract idea (Step 2a Prong 1: Yes). The limitation of a vehicle state monitor in claim 1, which examiner interprets as a computer, is not improved by the previous elements and is simply used as a tool to perform an abstract idea (Step 2a Prong 2: No). There are no other additional elements recited that amount to significantly more than the judicial exception (Step 2b: No).
6.	Claim 12 is directed to a machine which is one of the statutory categories of invention (Step 1: Yes).
7.	Claim 12 is a non-transitory computer readable medium directed towards the abstract idea recited as follows: …enriching a plurality of messages…, …each message… ingested at…, and …generating a contextual vehicle state… These are concepts that can reasonably be performed in the human mind, mental processes, and thus an abstract idea (Step 2a Prong 1: Yes). The limitation of a vehicle state monitor in claim 12, which examiner interprets as a computer, is not improved by the previous elements and is simply used as a tool to perform an abstract idea (Step 2a Prong 2: No). There are no other additional elements recited that amount to significantly more than the judicial exception (Step 2b: No).
8.	Claims 13-14, 16-17, and 21-22 are directed to a machine which is one of the statutory categories of invention (Step 1: Yes).
13-14, 16-17, and 21-22 are a system directed towards the abstract idea recited as follows: …enrich a plurality of messages…, …each message… ingested at the system…, …generate a contextual vehicle state…, …determine an ordered list of vehicle events…, …determine at least one enrichment value…, …add the at least one enrichment value…, …determine at least one enrichment value…, …add the at least one enrichment value…, …identify at least one missing property, …identify the plurality of predictive properties…, …determine the at least one missing property value…, …determine a probability…, and …detect at least one violation… These are concepts that can reasonably be performed in the human mind, mental processes, and thus an abstract idea (Step 2a Prong 1: Yes). The limitation of, “ingested at the system,” in claim 13, which examiner interprets system as a computer, is not improved by the previous elements and is simply used as a tool to perform an abstract idea (Step 2a Prong 2: No). There are no other additional elements recited that amount to significantly more than the judicial exception (Step 2b: No).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rácz (US Patent Publication No. 2020/0189100 A1; hereinafter “Rácz”) in view of Zhou (US Patent Publication No. 2018/0276912 A1; hereinafter “Zhou”).
Regarding claim 1,
Rácz teaches a method for contextually monitoring [robot] states, comprising: 
enriching a plurality of messages (S204) based on at least one missing property value (S202) and a plurality of predictive properties in the plurality of messages (Fig. 4a: at least control elements in commands, S406), wherein at least one message of the plurality of messages is generated by a [robot] monitoring system (controller 302), wherein each message of the plurality of messages is ingested at a [robot] state monitor (concealment component 100), wherein each of the predictive properties is a property indicated in one of the plurality of messages of a predetermined type of property (Fig. 4a: “control elements”; Examiner interprets “control elements” as a “predetermined type of property”); and 
generating a contextual [robot] state for a [robot] based on the enriched plurality of messages, wherein the contextual [robot] state is a snapshot of a (the concealment component 100 may identify, in step S408, sensor data elements in status messages sent from the robot 304 to the robot controller 302 (e.g., movement related data elements, including joint positions and/or velocities measured by sensors of the robot 304) [0044] See Figure 3 for additional clarity).
Rácz does not teach that the robot is specifically a “vehicle.” However, Zhou discloses,
an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors [0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017], or to utilize a failure-resistant control logic in automatic vehicles.
Regarding claim 2, 
Rácz teaches the method of claim 1, further comprising:
determining an ordered list of vehicle events based on the plurality of messages, wherein the contextual vehicle state is generated based further on the ordered list of vehicle events (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Regarding claim 3,
Rácz teaches on the method of claim 2, 
wherein the ordered list of vehicle events is determined based on the [reception] of the plurality of messages (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Rácz does not teach each message of the plurality of messages including a timestamp. However, Zhou discloses,
wherein each message of the plurality of messages includes a timestamp (vehicle data log [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 4,
Rácz teaches on the method of claim 1, wherein the enhancement further comprises:
determining at least one enhancement value for at least one first missing value of the at least one missing value based on at least one first predictive property of the plurality of predictive properties, (generate a substitutional command corresponding to an expected instruction [0026]) wherein the at least one first predictive property and the at least one first missing value are included in a first message of the plurality of messages; and (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031])
adding the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 5,
Rácz teaches on the method of claim 4, wherein the enhancement further comprises:   
determining at least one enhancement value (generate a substitutional command corresponding to an expected instruction [0026]) for the at least one first missing value based on at least one first predictive property of the plurality of predictive properties, wherein the at least one first predictive property is included in a first message of the plurality of messages and (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031]), wherein the at least one first missing value is included in at least one second message of the plurality of messages, wherein the at least one second message excludes the first message (The substitutional command may be denoted as an artificial command which is sent to the robot as a replacement of the missing command [0029]; Rácz does not explicitly teach on the exclusion of the first message from the second, however, Examiner interprets “replacement” in the same manner as “excluded.”); and
adding the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 6,
Rácz teaches on the method of claim 1, 
wherein the plurality of messages includes messages from at least two data sources (based on one or more sensor values sent from the robot to the robot controller [0009]), wherein at least one first message of the plurality of messages is enhanced based on at least one predictive property of the plurality of predictive properties included in at least one second message of the plurality of messages, wherein the at least one first message and the at least one second message are from different data sources of the at least two data sources (based on one or more sensor values sent from the robot to the robot controller [0009]).
Regarding claim 7,
Rácz teaches on the method of claim 1, further comprising: 
executing a plurality of state machines, wherein each state machine is configured to determine a value for one of the plurality of vehicle state properties based on at least one previously generated contextual vehicle state and the enhanced plurality of messages (the concealment component 100 may be configured to compile the substitutional command based on a previous command (i.e., a command sent in a previous interval according to the continuous control scheme) and the delta value produced by the machine learning based model using the one or more sensor values as input (line 1-5 col 9) [0033]).
Rácz does not teach on, “executing a plurality of state machines.” However, Zhou discloses,
The present disclosure can include or otherwise leverage one or more machine learned classifier models that can perform failure type classification [0025].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 8,
Rácz teaches on the method of claim 7, 
wherein each state machine includes a machine learning model trained to determine future vehicle state properties based on past vehicle state properties. (the machine learning based model may be trained by at least one of typical trajectories of the robot [0010])
Regarding claim 9,
Rácz teaches on the method of claim 1, further comprising: 
identifying at least one missing property in the plurality of messages(detecting a missing command [0013]);
identifying the plurality of predictive properties in the plurality of messages (control values identified in commands sent from the robot controller to the robot, and one or more sensor values identified in status messages [0010]);
determining the at least one missing property value for the identified at least one missing property based on the plurality of predictive properties (S202 and S204)
determining a probability that each of the at least one missing property value is accurate, wherein enhancing the plurality of messages includes adding each of the at least one missing property value having a probability above a threshold (determining a difference between the observed commands and corresponding substitutional commands for different prediction periods [0012]).
Regarding claim 10, Rácz teaches on the method as claimed and detailed above with respect to claim 1,
Rácz does not teach detecting at least one violation based on the contextual vehicle state and at least one violation rule. However, Zhou teaches on the method of claim 1, further comprising: 
detecting at least one violation based on the contextual vehicle state and at least one violation rule (vehicle data log is annotated with one or more failure type labels [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 11,
Rácz teaches on the method of claim 1, 
wherein a state of the vehicle is not known during enhancement of the plurality of messages (Examiner submits that there is at least one “state” of the vehicle that is not known during this process. It would have been obvious to a person of ordinary skill to conduct the method even without knowing a particular “state” in order to provide0 reliable communication between robots and controllers [0002])…
Rácz does not explicitly teach wherein a workload for the enhancement of the plurality of messages is distributed equally and randomly among a plurality of processing nodes. However, examiner is taking official notice that distributing tasks equally and randomly is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to distribute tasks equally and randomly in order to not overburden a single processor.
Regarding claim 12,
Rácz teaches on a non-transitory computer readable medium (computer readable recording medium [0015]) having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: 
enhancing a plurality of messages (S204) based on at least one missing property value (S202) and a plurality of predictive properties in the plurality of messages (Fig. 4a: at least control elements in commands, S406), wherein at least one message of the plurality of messages is generated by a [robot] monitoring system (controller 302), wherein each message of the plurality of messages is ingested at a [robot] state monitor (concealment component 100), wherein each of the predictive properties is a property indicated in one of the plurality of messages of a predetermined type of property (Fig. 4a: “control elements”; Examiner interprets “control elements” as a “predetermined type of property”
generating a contextual [robot] state for a [robot] based on the enhanced plurality of messages, wherein the contextual [robot] state is a snapshot of a plurality of [robot] state properties at a given time (the concealment component 100 may identify, in step S408, sensor data elements in status messages sent from the robot 304 to the robot controller 302 (e.g., movement related data elements, including joint positions and/or velocities measured by sensors of the robot 304) [0044] See Figure 3 for additional clarity).
However, Rácz does not teach that the robot is specifically a “vehicle.” However, Zhou discloses,
an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors [0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017], or to utilize a failure-resistant control logic in automatic vehicles.
Regarding claim 13,
Rácz teaches on a system for contextually monitoring [robot] states, comprising: 
a processing circuitry (The computing unit comprises at least one processor [0008])
a memory (at least one memory [0008]), the memory containing instructions that, when executed by the processing circuitry (contains instructions executable by the at least one processor [0008]), configure the system to:
enhance a plurality of messages (S204) based on at least one missing property value (S202) and a plurality of predictive properties (Fig. 4a: at least control elements in commands, S406) in the plurality of messages, wherein each message of the plurality of messages is generated by a [robot] monitoring system (controller 302) and ingested at the system (concealment component 100), wherein each of the predictive properties is a property indicated in one of the plurality of messages of a predetermined type of property (Fig. 4a: “control elements”; Examiner interprets “control elements” as a “predetermined type of property”));
generate a contextual [robot] state (S408, sensor data elements in status messages sent from the robot 304) for a [robot] based on the ordered list of events and the plurality of messages, wherein the contextual [robot] state is a snapshot of a plurality of [robot] state properties at a given time (Sensor data e.g. 125 Hz (fig. 3); Examiner interprets “snapshot” to be at one point in time, such as when sensor data is sent at an interval of the 125 Hz frequency).
However, Rácz does not teach that the robot is specifically a “vehicle”. However, Zhou discloses,
an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors [0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017], or to utilize a failure-resistant control logic in automatic vehicles.
Regarding claim 14,
Rácz teaches on the system of claim 13, wherein the system is further configured to:
determine an ordered list of vehicle events based on the plurality of messages, wherein the contextual vehicle state is generated based further on the ordered list of vehicle events (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Regarding claim 15,
Rácz teaches on the system of claim 14, 
wherein the ordered list of vehicle events is determined based on the [reception] of the plurality of messages (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Rácz does not teach on the “timestamp,” however, Zhou discloses,
 wherein each message of the plurality of messages includes a timestamp, (vehicle data log [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or 
Regarding claim 16,
Rácz teaches on the system of claim 15, wherein the system is further configured to: 
determine at least one enhancement value (generate a substitutional command corresponding to an expected instruction [0026]) for at least one first missing value based on at least one first predictive property of the plurality of predictive properties, wherein the at least one first predictive property and the at least one first missing value are included in a first message of the plurality of messages (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031]); and
add the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 17,
Rácz teaches on the system of claim 13, wherein the system is further configured to: 
determine at least one enhancement value (generate a substitutional command corresponding to an expected instruction [0026])  for the at least one first missing value based on at least one first predictive property of the plurality of predictive properties, wherein the at least one first predictive property is included in a first message of the plurality of messages (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031]), wherein the at least one first missing value is included in at least one second message of the plurality of messages, wherein the at least one second message excludes the first message (The substitutional command may be denoted as an artificial command which is sent to the robot as a replacement of the missing command [0029]; Rácz does not explicitly teach on the exclusion of the first message from the second, however, Examiner interprets “replacement” in the same manner as “excluded.”); and
add the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 18,
Rácz teaches on the system of claim 13, 
wherein the plurality of messages includes messages from at least two data sources (based on one or more sensor values sent from the robot to the robot controller [0009]), wherein at least one first message of the plurality of messages is enhanced based on at least one predictive property of the plurality of predictive properties included in at least one second message of the plurality of messages, wherein the at least one first message and the at least one second message are from different data sources of the at least two data sources (based on one or more sensor values sent from the robot to the robot controller [0009]),.
Regarding claim 19,
Rácz teaches on the system of claim 13, wherein the system is further configured to: 
execute a plurality of state machines, wherein each state machine is configured to determine a value for one of the plurality of vehicle state properties based on at least one previously generated contextual vehicle state and the enhanced plurality of messages (the concealment component 100 may be configured to compile the substitutional command based on a previous command (i.e., a command sent in a previous interval according to the continuous control scheme) and the delta value produced by the machine learning based model using the one or more sensor values as input [0033]).
Rácz does not teach on, “a system configured to execute a plurality of state machines.” However, Zhou discloses,
One or more machine learned classifier models that can perform failure type classification [0025].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 20,
Rácz teaches on the system of claim 19, 
wherein each state machine includes a machine learning model trained to determine future vehicle state properties based on past vehicle state properties (the machine learning based model may be trained by at least one of typical trajectories of the robot [0010])
Regarding claim 21,
Rácz teaches on the system of claim 13, wherein the system is further configured to: 
identify at least one missing property in the plurality of messages (detecting a missing command [0013]);
identify the plurality of predictive properties in the plurality of messages (control values identified in commands sent from the robot controller to the robot, and one or more sensor values identified in status messages [0010]);	
determine the at least one missing property value for the identified at least one missing property based on the plurality of predictive properties (S202 and S204); and
determine a probability that each of the at least one missing property value is accurate, wherein enhancing the plurality of messages includes adding each of the at least one missing property value having a probability above a threshold (determining a difference between the observed commands and corresponding substitutional commands for different prediction periods [0012]).
Regarding claim 22, Rácz teaches on the system as claimed and detailed above with respect to claim 13,
Rácz does not teach detecting at least one violation based on the contextual vehicle state and at least one violation rule. However, Zhou teaches on the system of claim 13, wherein the system is further configured to: 
detect at least one violation based on the contextual vehicle state and at least one violation rule (The vehicle data log is annotated with one or more failure type labels [0005])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 23,
Rácz teaches on the system of claim 13, 
wherein a state of the vehicle is not known during enhancement of the plurality of messages (Examiner submits that there is at least one “state” of the vehicle that is not known during this process. It would have been obvious to a person of ordinary skill to conduct the method even without knowing a particular “state” in order to provide0 reliable communication between robots and controllers [0002])…
Rácz does not explicitly teach wherein a workload for the enhancement of the plurality of messages is distributed equally and randomly among a plurality of processing nodes. However, examiner is taking official notice that distributing tasks equally and randomly is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to distribute tasks equally and randomly in order to not overburden a single processor.
Response to Arguments
14.	Applicant’s arguments, see page 9 of remarks, filed 11/11/2021, with respect to informalities in paragraph [0042] of disclosure have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

16.	Applicant’s arguments, see page 9 of remarks, filed 11/11/2021, with respect to claims 1, 6, 7, 9, 12, 16, 18, 19, and 21 have been fully considered and are persuasive.  The rejection of claims 1, 6, 7, 9, 12, 16, 18, 19, and 21 with respect to 35 USC 112 has been withdrawn. 
17.	Applicant's remaining arguments filed on 11/11/2021 have been fully considered but they are not persuasive. 
A. Response to 101 Rejection
18.	With respect to the applicant’s arguments to the patentability of the independent claims. Applicant points out that, “the term ‘predictive properties’ is a term of the art that specifies a machine learning process that specifically excludes human mental processing and the interpretation of the predictive properties as a part of a human mental process is not a reasonable interpretation…” (pg. 10-11)) Applicant further states that, “any process that produces predictive values is a branch of an artificial intelligence (a study of a machine, not human intelligence) which explicitly excludes analysis performed by a person.” (pg. 11) Examiner respectfully disagrees to limiting the use of “predictive properties” to machine learning or artificial intelligence. “Predictive properties” does not apply exclusively to machine learning and artificial intelligence. For example, they could apply to the weather, with a person noticing “predictive properties” such as a change in the clouds, wind, or air pressure signaling rain or a storm. While artificial intelligence is certainly capable of utilizing “predictive values,” that does not exclude a human from identifying and utilizing such information as well. For example, in the specification of this application, applicant identifies predictive properties such as “vehicle location, engine torque, and brake pedal position for a missing property of ‘vehicle driving: YES or NO.’” [0049] A human can also predict whether a car is running or not when they pass by; is there smoke coming from the exhaust, are the 
19.	In continuation with the applicant’s arguments to the patentability of the independent claims. Applicant points out that, “the claims could never be performed by a human… the claims specifically recite ‘enhancing a plurality of messages based on at least one missing property value and a plurality of predictive properties in the plurality of messages, wherein at least one message of the plurality of messages is generated by a vehicle monitoring system, wherein each message of the plurality of messages is ingested at a vehicle state monitor’ which requires using a computer logic. The human mind is not equipped to, for example, enhance a plurality of messages… The claimed operations cannot practically be performed in the human mind and therefore are not directed to a mental process per MPEP 2106.04(a)(2)(III)(A).” Applicant argues that a human would not be able to enhance a message based on missing properties and predictive properties. However, in figure 4 of the applicant’s drawings, an example of an enhanced message is shown; the value for engine is initially empty and then filled with OFF during the enhancement process. This change is made because the engine speed is at 0 rpm, meaning the engine is not currently running. A human could easily monitor the rpm gauge of a vehicle and determine the engine is off using the same reasoning; then the task of rewriting the message still falls under the mental processes grouping per MPEP2106.04(a)(2)(III)(B), where a pen and paper could be used to rewrite the message.
20.	In continuation with the applicant’s arguments to the patentability of the independent claims. Applicant wrote that, “a claimed system for contextually monitoring vehicle states did not exist, and could not exist, until very, very recently because of development of computer technology and AI systems.” Examiner respectfully disagrees. Measurement tools such as temperature gauges, rpm 
21.	In continuation with the applicant’s arguments to the patentability of the independent claims. Applicant argued that, “The claims clearly go beyond merely reciting the idea and some instructions to apply them. Unlike Alice, the claims recite significant and very specific algorithmic limitations performed by a physical processing circuitry.” Examiner respectfully disagrees that the claims amount to more than mental processes. The claims do recite physical processing circuitry, however, that circuitry is cited with a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, the limitation of processing circuitry is not improved by previous elements and is simply used as a tool to perform an abstract idea. 
22.	Examiner upholds the standing 101 rejection.
B. Response to 103 Rejection
23.	In response to applicant’s argument that, “the Office Action erroneously equates substitutional command… with enhancing a plurality of messages based on at least one missing property value and a plurality of predictive properties… These features are not even remotely close and cannot be equated even using a very broad interpretation of the claim language.” Examiner respectfully disagrees with the Applicant and will clarify his interpretation here after. Examiner specifically relates the plurality of messages to the substitutional command. A command is still a message, just with a specific expected outcome or result. The missing property values are read on by the missing command that was either lost or delayed during communication. Examiner is interpreting missing property values as missing data, 
24.	Applicant argues that, “there is nothing in FIG. 3 of Rácz that may even hint or suggest anything similar to generating a contextual vehicle state for a vehicle based on the enhanced plurality of messages.” Examiner respectfully disagrees with the applicant. Examiner gives the applicant’s claims their broadest reasonable interpretation consistent with the specification (MPEP 904.01). In the specification, applicant states the, “contextual vehicle state is a snapshot of a plurality of vehicle state properties at a given time.” Examiner interprets contextual to mean properties descriptive of a vessel’s state at any given moment in time. In the view of the examiner, the sensor data, cited in paragraph [0044] of Rácz and in FIG. 3, is a contextual component that describes the robot’s state at a given time. Applicant further states, “Rácz uses control commands sent to the robot by the controller, which clearly have no contextual components.” Examiner clarifies that in Rácz, the control commands are based on sensor data received by the robot. As mentioned above, sensor data is interpreted as a contextual component. As the commands are based on that data, they incorporate the contextual components as well. Applicant additionally argues, “Rácz also does not have anything to do with the contextual vehicle state represented by a snapshot of a plurality of vehicle state properties at a given time.” As already stated above, examiner interprets that sensor data defines the state of a robot (or 
25.	Applicant argues, “Zhou apart from dealing with the vehicle, does not teach any of the claimed features wither and clearly fails to cure the deficiencies of Rácz…” Examiner notes that Zhou is used again in the dependent claims to teach on the use of timestamps and vehicle data, as well. Applicant further states, “the proposed combination would still fail to result in each and every element recited in the independent claims 1, 12, and 13.” Examiner respectfully disagrees, Rácz has been used to teach nearly every element of the independent claims, and Zhou is relied upon for the handful of remaining limitations. It would have been obvious to one of ordinary skill in the art to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. The same methods and systems used in Rácz are applicable to any device capable of autonomous control.
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        


/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666